            Case 1:20-cv-02817-CM Document 56 Filed 09/17/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- x
MICHAEL BERGAMASCHI; and                                      :
FREDERICK ROBERSON; on behalf of                              :
themselves and all others similarly situated,                 :   Case No. 1:20-cv-02817 (CM)
                                                              :
                                Plaintiffs,                   :
                                                              :
                  v.                                          :
                                                              :
ANDREW M. CUOMO, Governor of New                              :
York State, in his official capacity; and TINA                :
M. STANFORD, Chairperson of the New York                      :
State Board of Parole, in her official capacity,              :
                                                              :
                                Defendants.
                                                              :
------------------------------------------------------------- x

   STATEMENT NOTING THE DEATH OF PLAINTIFF MICHAEL BERGAMASCHI

         In accordance with Rule 25(a) of the Federal Rules of Civil Procedure, Plaintiff Frederick

Roberson hereby notifies the Court of the death of Plaintiff Michael Bergamaschi on August 5,

2020.
         Case 1:20-cv-02817-CM Document 56 Filed 09/17/20 Page 2 of 2




 Dated: September 17, 2020                    Respectfully submitted,
        New York, N.Y.
                                              s/ Philip Desgranges

                                              Philip Desgranges
                                              Daniel R. Lambright*
                                              Molly Biklen
                                              Christopher T. Dunn
                                              NEW YORK CIVIL LIBERTIES UNION
                                                FOUNDATION
                                              125 Broad Street, 19th Floor
                                              New York, New York 10004
                                              (212) 607-3300
                                              pdesgranges@nyclu.org
                                              dlambright@nyclu.org
                                              mbiklen@nyclu.org
                                              cdunn@nyclu.org

                                              Corey Stoughton
                                              The Legal Aid Society
                                              199 Water Street
                                              New York, NY 10038
                                              212-577-3367
                                              cstoughton@legal-aid.org

                                              Attorneys for Plaintiffs




* Application for admission forthcoming




                                          2
